DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

	
Status of the Application
2.	Claims 1-26 are pending in this application (15/970,270), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/15/2021, following the Non-Final Rejection office action dated 12/16/2020.    
	Claims 1, 2, 6, 9, 13, 17, and 22 have been amended.
	(Please see page 11 of Applicant Arguments/Remarks, filed on 03/15/2021)
	Applicant's submissions have been entered.  


Withdrawal of Claim Objections
3. 	Previous objections to claims 2, 6, and 13 are hereby withdrawn as Applicant has amended the claims to resolve the noted informalities.  
(Please see page 11 of Applicant Arguments/Remarks, filed on 03/15/2021)


Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-2, 5-7, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

 “determine a length of time that a respective control unit of the plurality of control units of the vehicle is in the region, wherein the length of time is continuous; and determine whether the respective control unit needs to be configured for the region based on the determined length of time, wherein a portion of the respective control units are deemed to need to be updated, wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of processors, and wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”
The limitation “determine a length of time that a respective control unit of the plurality of control units of the vehicle is in the region, wherein the length of time is continuous;” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation that the limitation is performed by computer components, e.g., “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus”. The recited “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus” is not indicative of an integration of the abstract idea into a practical application because the claims merely use a computer as a tool to perform the abstract idea.    
Similarly, the limitation “determine whether the respective control unit needs to be configured for the region based on the determined length of time, wherein a portion of the respective control units are deemed to need to be updated, wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of , and wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation that the limitation is performed by computer components, e.g., “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus”. The recited “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus” is not indicative of an integration of the abstract idea into a practical application because the claims merely use a computer as a tool to perform the abstract idea.  
Claim 2 (which depends on Claim 1) recites “indicate that the respective control unit needs to be configured for the region in response to the length of time being greater than or equal to a threshold length of time” covers performance of the limitation in the mind.
Claim 5 (which depends on Claim 1) recites “determine that the respective control unit needs software/firmware for the region based on the determined length of time” that covers performance of the limitation in the mind. 
Claim 6 (which depends on Claim 1) recites the additional element, “a storage device coupled to the plurality of processors, wherein the storage device is configured to store a count corresponding to the length of time and to the respective processor” that does not amount to significantly more than an abstract idea.  
Claim 7 (which depends on Claim 6) recites “compare the count to the threshold count to determine whether the apparatus needs to be configured for the region” that covers performance of the limitation in the mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, these claims only recite additional element - a plurality of processors configured to perform these steps in the claims 1, 2, 5, 7, 12, and in claim 6, a storage device coupled to the plurality of processors, wherein the storage device is used to store information. The plurality of processors and the storage device in these claims are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a plurality of generic processors and a storage device performing these generic functions as mentioned above are well-known, routine and conventional activities previously known to the industry and is recognized by the courts (see MPEP 2156.05 (d) II, i, ii, iii, iv, v, vi) Therefore, these claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
7. 	Claims 1, 5, 10-11, and 13-15 are rejected under AIA  35 U.S.C. 103 as being obvious by CAUSHI et al. (US 2018/0024826 A1; Pub. Date:  Jan. 25, 2018; Filed: Jul. 19, 2016; hereinafter CAUSHI), in view of DOURNOV et al. (US 2011/0321031 A1; Pub. Date:  Dec. 29, 2011; Filed: Jun. 25, 2010; hereinafter DOURNOV).
Regarding claim 1, CAUSHI teaches: 
(Currently Amended) An apparatus (See, e.g., CAUSHI, par [0001]:  “…systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle.”  Examiner Note (EN): CAUSHI teaches: systems for providing over-the-air software updates to a vehicle based on a region associated with the vehicle.), comprising:

a hardware component comprising a hardware receiver to obtain a region identifier (ID) representing a region (See, e.g., CAUSHI, Fig. 2: Region Receiver 222; par [0035]: “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102. …”   EN: CAUSHI discloses: A region receiver 222 of the IVSU 202 configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102 [a hardware component comprising a hardware receiver to obtain a region identifier (ID) representing a region].);

a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus and wherein each respective processor of the plurality of processors is configured to (See, e.g., CAUSHI, Fig. 1: Processor 106, HMI controls 136, Video Controller 140, GPS Controller 146, Vehicle controllers 148; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”  Also see, e.g., CAUSHI, par [0020]: “The computing platform 104 may be further configured to communicate with other components of the vehicle 102 via one or more in-vehicle networks 142.  The in-vehicle networks 142 may include one or more of a vehicle controller area network (CAN), an Ethernet network, or a media oriented system transfer (MOST), as some examples.  The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide current vehicle 102 location and heading information, and various vehicle controllers 148 configured to provide other types of information regarding the systems of the vehicle 102.  As some non-limiting possibilities, the vehicle controllers 148 may include a powertrain controller configured to provide control of engine operating components (e.g., idle control components, fuel delivery components, emissions control components, etc.) and monitoring of engine operating components (e.g., status of engine diagnostic codes); a body controller configured to manage various power control functions such as exterior lighting, interior lighting, keyless entry, remote start, and point of access status verification (e.g., closure status of the hood, doors, and/or trunk of the vehicle 102); a radio transceiver configured to communicate with key fobs or other local vehicle 102 devices; and a climate control management controller configured to provide control and monitoring of heating and cooling system components (e.g., compressor clutch and blower fan control, temperature sensor information, etc.).”  EN: CAUSHI discloses: A computing platform 104 includes one or more processors 106 connected  [a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus and wherein each respective processor of the plurality of processors is configured to].):

determine a length of time that a respective control unit of the plurality of control units of the vehicle is in the region, wherein the length of time is continuous (See, e.g., CAUSHI, Figs. 1, 2, 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  Also see, e.g., CAUSHI, par [0004]: “…receive, from a vehicle, a message indicating a geographic region in which the vehicle is located responsive to vehicle presence in the region for a predefined period, …”  EN: CAUSHI teaches: receive, from a vehicle, a message indicating a geographic region in which the vehicle is located responsive to vehicle presence in the region for a predefined period of time [determine a length of time that a respective control unit of the plurality of control units of the vehicle is in the region, wherein the length of time is continuous]); and

determine whether the respective control unit needs to be configured for the region (See, e.g., CAUSHI, Fig. 2; par [0037]: “…the instruction creator 224 may be configured to compare the current software versions of controllers indicated in the interrogator log 212 received from the vehicle 102 with the latest  …”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“    EN: CAUSHI teaches: instruction creator 224 configured to compare the current software versions of controllers with the latest version of the software compatible with the computing platform 104 to determine the region-specific update files related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [determine whether the respective control unit needs to be configured for the region]) based on the determined length of time (See, e.g., CAUSHI, Figs. 2, 5; par [0058]: “…in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [based on the determined length of time]), 

wherein a portion of the respective control units are deemed to need to be updated (See, e.g., CAUSHI, Fig. 2; par [0037]: “…The instruction creator 224 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require.…”  EN: CAUSHI teaches: any components that should be updated [a portion of the respective control units are deemed to need to be updated]), 

CAUSHI does not appear to explicitly teach:
wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of processors, and
wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.

However, DOURNOV (US 2011/0321031 A1), in an analogous art of providing software updates, teaches:
wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of processors (See, e.g., DOURNOV, Fig. 8; pars [0071]-[0072]: “Turning to FIG. 8, a flow diagram is illustrated that shows an overall method 800 for updating one or more nodes of a data center in compliance with service models of service applications running within the data center, in accordance with an embodiment of the present invention.  The method 800 includes providing a group of independent nodes that are preselected for receiving an update, as depicted at block 801. …the fabric controller may determine whether subject node qualifies as an independent node with respect to members of the group, as depicted at block 806.  This step of determining the subject node's independence may be carried out by performing one or more of the following comparison process: …”  EN: DOURNOV teaches: updating one or more nodes of a data center in compliance with service models of service applications running within the data center, where the fabric controller determines whether subject node qualifies as an independent node with respect to members of the group.), and
wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors (See, e.g., DOURNOV, par [0022]: “…honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated, where nodes are deemed independent with respect to each other based on the update domains assigned thereto. …”  EN: DOURNOV teaches: honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI for providing software updates to a vehicle control unit based on a region associated with the vehicle by incorporating the teachings of DOURNOV that teaches “wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of processors, and wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”  The modification would have been obvious because: Due partly to the large number of the nodes that may be included within such large-scale systems, deployment of software (both operating systems (OSs) and applications) to the various nodes and maintenance of the software (e.g., performing updates) on each node can be a time-consuming and costly process. (See, e.g., DOURNOV, par [0001]).  CAUSHI and DOURNOV are analogous arts directed generally to providing software updates.   


Regarding claim 5, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 1 (please see claim 1 rejection), 
wherein each respective processor is configured to determine that the respective control unit needs software/firmware for the region based on the determined length of time (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102.”  And, CAUSHI, Fig. 5; par [0058]: “…in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [determine that the respective control unit needs software/firmware for the region] in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [based on the determined length of time].).


Regarding claim 10, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 1 (please see claim 1 rejection), 
wherein each respective processor is configured to determine that the respective control unit is in the region by a global positioning system via the hardware component (See, e.g., CAUSHI, par [0033]: “…retrieve information indicative of the current location of the vehicle 102 from the GPS controller 146 …”  And, CAUSHI, Fig. 2: Region Receiver 222; par [0035]: “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the EN: CAUSHI teaches: region receiver 222 [the hardware component] of the IVSU 202 configured to retrieve information indicative of the current location of the vehicle 102 from the GPS controller 146 [determine that the respective control unit is in the region by a global positioning system]).


Regarding claim 11, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 1 (please see claim 1 rejection), 
wherein each respective processor is configured to determine that the respective control unit is in the region by cells of a cellular telephone network via the hardware component (See, e.g., CAUSHI, par [0023]: “…The wide-area network 156 may provide communications services, such as packet-switched network services (e.g., Internet access, VoIP communication services), to devices connected to the wide-area network 156.  An example of a wide-area network 156 may include a cellular telephone network.  Mobile devices 152 may provide network connectivity to the wide-area network 156 via a device modem 158 of the mobile device 152. …”  And, CAUSHI, Fig. 2: Region Receiver 222; par [0035]: “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102. …”    EN: CAUSHI teaches: region receiver 222 [the hardware component] of the IVSU 202 configured to retrieve information indicative of the current location of the vehicle 102, using a cellular telephone network [determine that the respective control unit is in the region by cells of a cellular telephone network via the hardware component]).


Regarding claim 13, CAUSHI teaches:  
(Currently Amended) An apparatus (See, e.g., CAUSHI, par [0001]:  “…systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle.”  EN: CAUSHI teaches: systems for  comprising:

a plurality of control units, used to control various subsystems of a vehicle, each comprising a respective processor from a plurality of processors, wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus (See, e.g., CAUSHI, Fig. 1: Processor 106, HMI controls 136, Video Controller 140, GPS Controller 146, Vehicle controllers 148; pars [0015]-[0020]:  “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein. … providing instructions or other data that may be read by the processor 106 of the computing platform 104.…The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide current vehicle 102 location and heading information, and various vehicle controllers 148 configured to provide other types of information regarding the systems of the vehicle 102. …The computing platform 104 may also receive input from human-machine interface (HMI) controls 136 configured to provide for occupant interaction with the vehicle 102.  For instance, the computing platform 104 may interface with one or more buttons or other HMI controls configured to invoke computing platform 104 functions (e.g., steering wheel audio buttons, a push-to-talk button, instrument panel controls, etc.).  The computing platform 104 may also drive or otherwise communicate with one or more displays 138 configured to provide visual output to vehicle occupants by way of a video controller 140.… The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide current vehicle 102 location and heading information, and various vehicle controllers 148 configured to provide other types of information regarding the systems of the vehicle 102. ….”  EN: CAUSHI discloses: ;

wherein the respective processor is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: computing platform 104 includes one or more processors 106 configured to perform instructions.):

determine that a corresponding control unit from the plurality of control units is relocated to a country based on a continuous length of time that the vehicle has been in the country (See, e.g., CAUSHI, Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: sending the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [determine that a corresponding control unit from the plurality of control units is relocated to a country based on a continuous length of time that the vehicle has been in the country]); and

indicate that the corresponding control uni(See, e.g., CAUSHI, Fig. 2; par [0037]: “…compare the current software versions of controllers indicated in the interrogator log 212 received from the vehicle 102 with the latest version of the software compatible with the computing platform 104. …”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such EN: CAUSHI teaches: compare the current software versions of controllers with the latest version of the software compatible with the computing platform 104 to determine the region-specific update files related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [indicate that the corresponding control uni) in response to determining that the corresponding control unit is relocated to the country (See, e.g., CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102.”  EN: CAUSHI teaches: Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 determines which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102 [in response to determining that the corresponding control unit is relocated to the country].), 

wherein a portion of the respective control units are deemed to need to be updated (See, e.g., CAUSHI, Fig. 2; par [0037]: “…The instruction creator 224 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require.…”  EN: CAUSHI teaches: any components that should be updated [a portion of the respective control units are deemed to need to be updated]), 


CAUSHI does not appear to explicitly teach:
wherein the respective processor determines whether to update the corresponding control unit from the plurality of control units independently from other processors of the plurality of processors, and

wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.

However, DOURNOV (US 2011/0321031 A1), in an analogous art of providing software updates, teaches:
wherein the respective processor determines whether to update the corresponding control unit from the plurality of control units independently from other processors of the plurality of processors (See, e.g., DOURNOV, Fig. 8; pars [0071]-[0072]: “Turning to FIG. 8, a flow diagram is illustrated that shows an overall method 800 for updating one or more nodes of a data center in compliance with service models of service applications running within the data center, in accordance with an embodiment of the present invention.  The method 800 includes providing a group of independent nodes that are preselected for receiving an update, as depicted at block 801. …the fabric controller may determine whether subject node qualifies as an independent node with respect to members of the group, as depicted at block 806.  This step of determining the subject node's independence may be carried out by performing one or more of the following comparison process: …”  EN: DOURNOV teaches: updating one or more nodes of a data center in compliance with service models of service applications running within the data center, where the fabric controller determines whether subject node qualifies as an independent node with respect to members of the group.), and
wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors (See, e.g., DOURNOV, par [0022]: “…honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated, where nodes are deemed independent with respect to each other based on the update domains assigned thereto. …”  EN: DOURNOV teaches: honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI for providing software updates to a vehicle control unit based on a region associated with the vehicle by incorporating the teachings of DOURNOV that teaches “wherein the respective processor determines whether to update the corresponding control unit from the plurality of control units independently from other processors of the plurality of processors, and wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”  The modification would have been obvious because: Due partly to the large number of the nodes that may be included within such large-scale systems, deployment of software (both operating systems (OSs) and applications) to the various nodes and maintenance of the software (e.g., performing updates) on each node can be a time-consuming and costly process. (See, e.g., DOURNOV, par [0001]).  CAUSHI and DOURNOV are analogous arts directed generally to providing software updates.   





Regarding claim 14, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 13 (please see claim 13 rejection), 
wherein the respective processor is configured to receive the software/firmware update (See, e.g., CAUSHI, Fig. 4; par [0052]: “The computing platform 104 may accordingly download the software updates 220 as shown at time index (G). …”  EN: CAUSHI teaches: computing platform 104 may accordingly download the software updates 220.) and to update the respective control unit with the software/firmware update (See, e.g., CAUSHI, Fig. 4; par [0053]:  “At time index (H), the computing platform 104 installs the downloaded software updates 220.…”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  EN CAUSHI teaches: the computing platform 104 installs the downloaded software updates 220, where the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [update the respective control unit with the software/firmware update].).


Regarding claim 15, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 13 (please see claim 13 rejection), wherein the respective processor is configured to:
send a request, to a vehicle computing device, for the software/firmware update (See, e.g., CAUSHI, Fig. 4; par [0051]: “…at time index (F) the computing platform 104 requests the software updates 220 (e.g., configuration files, binaries, etc.) from the link locations specified by the instructions 216.  In one example, the computing platform 104 may request the updates from region-specific network locations for the regional software delivery network 204 intended to serve the region 210. …”  EN: CAUSHI teaches: the computing platform 104 requests the software updates 220 (e.g., configuration files, binaries, etc.) from region-specific network locations for the regional software delivery network 204 intended to serve the region 210.);

receive the software/firmware update from the vehicle computing device (See, e.g., CAUSHI, Fig. 4; par [0052]: “The computing platform 104 may accordingly download the software updates 220 as shown at time index (G). …”  EN: CAUSHI teaches: computing platform 104 may accordingly download the software updates 220.); and

update the respective control unit with the software/firmware update (See, e.g., CAUSHI, Fig. 4; par [0053]:  “At time index (H), the computing platform 104 installs the downloaded software updates 220.…”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  EN CAUSHI teaches: the computing platform 104 installs the downloaded software updates 220, where the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [update the respective control units with the software/firmware update].).






 	Claims 2-4, 6-7, 9, and 17-26 are rejected under AIA  35 U.S.C. 103 as being obvious by CAUSHI (US 2018/0024826 A1) and DOURNOV (US 2011/0321031 A1), further in view of Gasca, JR. et al. (US 2006/0036735 A1; Pub. Date:  Feb. 16, 2006; Filed: Jul. 29, 2004; hereinafter Gasca).
Regarding claim 2, CAUSHI and DOURNOV teaches: 
(Currently Amended) The apparatus of claim 1 (please see claim 1 rejection), 
wherein each respective processor is configured to indicate that the respective control unit needs to be configured for the region (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  EN: CAUSHI teaches: in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [indicate that the respective control unit needs to be configured for the region].) … .

CAUSHI and DOURNOV combination does not appear to explicitly disclose:
in response to the length of time being greater than or equal to a threshold length of time.

However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:

in response to the length of time being greater than or equal to a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the length of time being greater than or equal to a threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested).  

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Gasca to include “in response to the length of time being greater than or equal to a threshold length of time”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV and Gasca are analogous arts directed generally to providing software updates.   

Regarding claim 3, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 1 (please see claim 1 rejection), 
wherein each respective processor is configured to:

send a request, to a vehicle computing device, for data to configure the respective control unit for the region (See, e.g., CAUSHI, Fig. 4; par [0051]: “…at time index (F) the computing platform 104 requests the software updates 220 (e.g., configuration files, binaries, etc.) from the link locations specified by the instructions 216.  In one example, the computing platform 104 may request the updates from region-specific network locations for the regional software delivery network 204 intended to serve the region 210. …”  EN: CAUSHI teaches: the computing platform 104 requests  …;

receive the data from the (See, e.g., CAUSHI, Fig. 4; par [0052]: “The computing platform 104 may accordingly download the software updates 220 as shown at time index (G). …”  EN: CAUSHI teaches: computing platform 104 may accordingly download the software updates 220.); and

update the respective control unit with the data (See, e.g., CAUSHI, Fig. 4; par [0053]:  “At time index (H), the computing platform 104 installs the downloaded software updates 220.…”  EN CAUSHI teaches: the computing platform 104 installs the downloaded software updates 220.).

CAUSHI and DOURNOV combination does not appear to explicitly disclose:
in response to the length of time being greater than or equal to a threshold length of time;

However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:
in response to the length of time being greater than or equal to a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute [in response to the length of time being greater than or equal to a threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested);
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Gasca to include “in response to the length of time being greater than or equal to a threshold length of time”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, and Gasca are analogous arts directed generally to providing software updates.   

Regarding claim 4, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 3 (please see claim 3 rejection), 
wherein the vehicle computing device is configured to prompt a user, to make the request (See, e.g., CAUSHI, par [0044]: “…a user of the vehicle 102 may opt into download of the software updates 220 via a prompt immediately prior to update download…”  EN: CAUSHI teaches: a user of the vehicle 102 may opt into download of the software updates 220 via a prompt immediately prior to update download.), …

CAUSHI and DOURNOV combination does not appear to explicitly disclose:
in response to the length of time being greater than or equal to a threshold length of time;

However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:
in response to the length of time being greater than or equal to a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the length of time being greater than or equal to a threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested);
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Gasca to include “in response to the length of time being greater than or equal to a threshold length of time”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, and Gasca are analogous arts directed generally to providing software updates.

Regarding claim 6, CAUSHI and DOURNOV teaches: 
(Currently Amended) The apparatus of claim 1 (please see claim 1 rejection), 
further comprising a storage device coupled to the plurality of processors (See, e.g., CAUSHI, Fig. 1: processor 106, memory 108; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform EN: CAUSHI discloses: processors 106 connected with a memory 108.), ….

CAUSHI and DOURNOV combination does not appear to explicitly disclose:
wherein the storage device is configured to store a count corresponding to the length of time and to the respective processor.

However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:

wherein the storage device is configured to store a count corresponding to the length of time (See, e.g., Gasca, par [0044]: “… a variable of type Interval that stores a calculated interval of time.…”  EN: Gasca teaches: a variable of type Interval that stores a calculated interval of time.) and to the respective processor (See, e.g., Gasca, par [0044]: “…two or more values are calculated and stored, for example, one corresponding to a provisioning window and another to a deprovisioning window.”  EN: Gasca teaches: two or more values are calculated and stored, for example, one corresponding to a provisioning window and another to a deprovisioning window.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Gasca to include “wherein the storage device is configured to store a count corresponding to the length of time and to each respective processor”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, and Gasca are analogous arts directed generally to providing software updates.

Regarding claim 7, CAUSHI, DOURNOV, and Gasca teaches: 
(Previously Presented)  The apparatus of claim 6 (please see claim 6 rejection), wherein: 

the storage device is configured to store a threshold count (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: value stored in P/D window attribute 217 [store a threshold count].); and

each respective processor is configured to compare the count to the threshold count to determine whether the apparatus needs to be configured for the region (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [compare the count to the threshold count] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested).




Regarding claim 9, CAUSHI, DOURNOV, and Gasca teaches: 
(Currently Amended) The apparatus of claim 6 (please see claim 6 rejection), wherein:

the storage device is configured to store a date (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: difference between the current date and time and the values stored in provisionRequests attribute 213 [the storage device is configured to store a date]) and a first region identifier corresponding to the region (See, e.g., CAUSHI, Fig. 5; par [0057]: “…The control passes to operation 502 where the computing platform 104 retrieves a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102.”  EN: CAUSHI teaches: the stored region identifier 228 associated with the vehicle 102 [a first region identifier corresponding to the region]); and 

each respective processor is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: one or more processors 106 configured to perform instructions.):

receive a message having a date (See, e.g., Gasca,  par [0059]: “…Control then proceeds to a "Compare P/D Times To Window" block 309 during which process 300 compares the current date and time to the date and times listed in provisionRequests attribute 213 (FIG. 4). …”  EN: Gasca teaches: current date and  and a second region identifier (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”  Also see, e.g., CAUSHI, Fig. 5, par [0056]: “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102.  In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146…”  And, CAUSHI, Fig. 2, par [0035]:  “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102.…” EN: CAUSHI teaches: the computing platform 104 of the vehicle 102 retrieves [receiving a message] a current location of the vehicle 102 from the GPS controller 146 indicating the current region identifier 230 of the vehicle 102 [a current country identifier indicating a country in which the vehicle is located]. Thus, one of ordinary skill in the art would readily comprehend that the vehicle would receive the current region identifier of the vehicle in a message.); and

in response to the second region identifier being different than the first region identifier (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”   EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 is overwritten [in response to the second region identifier being different than the first region identifier].):

reset the stored count to an initial value (See, e.g., Gasca, par [0059]: “…the value of the dtime argument is set to a value of NULL…”  EN: Gasca teaches: the value of the dtime argument is set to a value of NULL [reset the stored count to an initial value]); and

replace the first region identifier with the second region identifier (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”   EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 is overwritten [replace the first region identifier with the second region identifier].).


Regarding claim 17, CAUSHI teaches: 
(Currently Amended) An apparatus (See, e.g., CAUSHI, par [0001]:  “…systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle.”  EN: CAUSHI teaches: systems for providing over-the-air software updates to a vehicle based on a region associated with the vehicle.) comprising:

a vehicle computing device (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: computing platform 104 [a vehicle computing device] may include one or more processors 106 configured to perform instructions.); and

a plurality of control units, used to control various subsystems of a vehicle, coupled to the vehicle computing device, wherein each of the plurality of control units are coupled to each other and the vehicle computing device via a bus (See, e.g., CAUSHI, Fig. 1: Processor 106, HMI controls 136, Video Controller 140, GPS Controller 146, Vehicle controllers 148; pars [0015]-[0020]:  “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 … providing instructions or other data that may be read by the processor 106 of the computing platform 104.…The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide current vehicle 102 location and heading information, and various vehicle controllers 148 configured to provide other types of information regarding the systems of the vehicle 102. …The computing platform 104 may also receive input from human-machine interface (HMI) controls 136 configured to provide for occupant interaction with the vehicle 102.  For instance, the computing platform 104 may interface with one or more buttons or other HMI controls configured to invoke computing platform 104 functions (e.g., steering wheel audio buttons, a push-to-talk button, instrument panel controls, etc.).  The computing platform 104 may also drive or otherwise communicate with one or more displays 138 configured to provide visual output to vehicle occupants by way of a video controller 140.… The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide current vehicle 102 location and heading information, and various vehicle controllers 148 configured to provide other types of information regarding the systems of the vehicle 102. ….”  EN: CAUSHI discloses: the processor 106 of the computing platform 104 communicate with other vehicle 102 systems, such as, human-machine interface (HMI) controls 136,  and wherein each respective control unit of the plurality of control units comprises:

a respective storage device configured to store a country identifier (See, e.g., CAUSHI, Fig. 1: memory 108, processor 106, computing platform 104; Fig. 2: Stored Region ID 228; par [0029]:  “The computing platform 104 may be further configured to query for a stored region identifier 228.  The stored region identifier 228 may be an alpha-numeric identifier of a region 210 where the vehicle 102 was manufactured, assembled, or tested or, instead, a region 210 intended for distribution of the vehicle 102 to a customer. The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”   EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 is overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located [store a country identifier].) and … 

a respective processor coupled to the respective storage device (See, e.g., CAUSHI, Fig. 1: processor 106, memory 108; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein….”   EN: CAUSHI discloses: processors 106 connected with a memory 108.);

wherein the vehicle computing device is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage EN: CAUSHI discloses: computing platform 104 [the vehicle computing device] may include one or more processors 106 configured to perform instructions.): 

receive a message comprising a current country identifier indicating a country in which the vehicle is located (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”  Also see, e.g., CAUSHI, Fig. 5, par [0056]: “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102.  In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146…”  And, CAUSHI, Fig. 2, par [0035]:  “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102.…” EN: CAUSHI teaches: the computing platform 104 of the vehicle 102 retrieves [receive a message] a current location of the vehicle 102 from the GPS controller 146 indicating the current region identifier 230 of the vehicle 102 [a current country identifier indicating a country in which a vehicle is located]. Thus, one of ordinary skill in the art would readily comprehend that the vehicle would receive the current region identifier of the vehicle in a message.)…; and

send the current country identifier to each respective control unit (See, e.g., CAUSHI, Fig. 5: item 508; par [0058]: “The computing platform 104, at operation 508, sends the current region identifier 230 to the IVSU 202 in response to determining, at operation 506, that the current region identifier 230 is EN: CAUSHI discloses: computing platform 104 sends the current region identifier 230 to the IVSU 202 [send the current country identifier to each respective control unit].), wherein each respective controller from the plurality of control units receives a different instance of the current country identifier (See, e.g., CAUSHI, Fig. 2: Current Region ID 230; par [0034]: “…. the region verifier 206 may be configured to send the current region identifier 230 in response to determinations that the current region identifier 230 continues to be different from the stored region identifier 228 for a predefined period of time or a predefined number of ignition cycles/starting events.  If so, the region verifier 206 may be configured to update the stored region identifier 228 in the data store with an identifier of the current region identifier 230, prior to, during, or in response to transmission of the current region identifier 230 to the IVSU 202.”   EN: CAUSHI discloses: determinations that the current region identifier 230 continues to be different from the stored region identifier 228 for a predefined period of time [each respective controller from the plurality of control units receives a different instance of the current country identifier].); and

wherein each respective processor of the plurality of control units is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: computing platform 104 may include one or more processors 106 configured to [each respective processor of the plurality of control units is configured to] perform instructions.):


compare the current country identifier to the country identifier stored in the respective storage device (See, e.g., CAUSHI, Fig. 5; par [0057]: “At operation 506, the computing platform 104 determines whether the current region EN: CAUSHI teaches: determining whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210 [compare the current country identifier to the country identifier stored in the respective storage device]);

…in response to the current country identifier matching the country identifier stored in the respective storage device (See, e.g., CAUSHI, Fig. 5; par [0057]: “…The control passes to operation 502 where the computing platform 104 retrieves a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102.”  EN: CAUSHI teaches: retrieving a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102 [in response to the current country identifier matching the country identifier stored in the respective storage device]);

determine a continuous length of time that the vehicle has been located in the current country (See, e.g., CAUSHI, Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: sending the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [determine a continuous length of time that the vehicle has been located in the current country])…; and

determine whether respective ones of the plurality of control units need to be updated to the current country (See, e.g., CAUSHI, Fig. 2; par [0037]: “…the instruction creator 224 may be configured to compare the current software versions of controllers indicated in the interrogator log 212 received from the vehicle 102 with the latest version of the software compatible with the computing platform 104. …”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“    EN: CAUSHI teaches: instruction creator 224 configured to compare the current software versions of controllers with the latest version of the software compatible with the computing platform 104 to determine the region-specific update files related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [determine whether respective ones of the plurality of control units need to be updated to the current country]) based on the determined continuous length of time (See, e.g., CAUSHI, Figs. 2, 5; par [0058]: “…in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: predefined period of time [determined continuous length of time]),
wherein a portion of the respective control units are deemed to need to be updated (See, e.g., CAUSHI, Fig. 2; par [0037]: “…The instruction creator 224 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require.…”  EN: CAUSHI teaches: any components that should be updated [a portion of the respective control units are deemed to need to be updated]), 

CAUSHI does not appear to explicitly teach:
store a date; and

	a current date;

send the current date to each respective control unit, wherein each respective controller from the plurality of control units receives a different instance of the current date; and

compare the current date to the date stored in the respective storage device;

in response to the current date not matching the date stored in the respective storage device; and


However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:

store a date (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: difference between the current date and time and the values stored in provisionRequests attribute 213 [store a date]); and

a current date (See, e.g., Gasca,  par [0059]: “…Control then proceeds to a "Compare P/D Times To Window" block 309 during which process 300 compares the current date and time to the date and times listed in EN: Gasca teaches: current date and time.);

send the current date to each respective control unit (See, e.g., Gasca,  par [0046]: ‘… "dtime," a variable of type DateTime that stores the date and time of the request for inclusion in provisionRequests attribute 215.. …’  EN: Gasca teaches: "dtime," a variable of type DateTime that stores the date and time of the request for inclusion in provisionRequests attribute 215.), wherein each respective controller from the plurality of control units receives a different instance of the current date (See, e.g., Gasca,  par [0043]: ‘… deprovisionRequests attribute 215 is a variable of type Vector that stores information corresponding to the dates and times that the corresponding resource was deprovisioned... …’  EN: Gasca teaches: stores information corresponding to the dates and times that the corresponding resource was deprovisioned); 

compare the current date to the date stored in the respective storage device (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Compare P/D Times To Window" block 309 during which process 300 compares the current date and time to the date and times listed in provisionRequests attribute 213 (FIG. 4). Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.…”  And, Gasca, par [0043]: “ProvisionRequests attribute 213 is a variable of type Vector that stores information corresponding to the dates and times that the corresponding resource was requested provisioned, as well as information regarding whether or not the request was executed or ignored. …“  EN: Gasca teaches: compare the current date and time to the date and times listed in provisionRequests attribute 213 [compare the current date to the date stored in the respective storage device].);

in response to the current date not matching the date stored in the respective storage device (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the current date not matching the date stored in the respective storage device] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested); and 	


It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI for providing software updates to a vehicle control unit based on a region associated with the vehicle by incorporating the teachings of Gasca to include “store a date; a current date; send the current date to each respective control unit; compare the current date to the date stored in the respective storage device; in response to the current date not matching the date stored in the respective storage device;”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI and Gasca are analogous arts directed generally to providing software updates.   




CAUSHI and Gasca combination does not appear to explicitly teach:
wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units,
wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.
However, DOURNOV (US 2011/0321031 A1), in an analogous art of providing software updates, teaches:
wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units (See, e.g., DOURNOV, Fig. 8; pars [0071]-[0072]: “Turning to FIG. 8, a flow diagram is illustrated that shows an overall method 800 for updating one or more nodes of a data center in compliance with service models of service applications running within the data center, in accordance with an embodiment of the present invention.  The method 800 includes providing a group of independent nodes that are preselected for receiving an update, as depicted at block 801. …the fabric controller may determine whether subject node qualifies as an independent node with respect to members of the group, as depicted at block 806.  This step of determining the subject node's independence may be carried out by performing one or more of the following comparison process: …”  EN: DOURNOV teaches: updating one or more nodes of a data center in compliance with service models of service applications running within the data center, where the fabric controller determines whether subject node qualifies as an independent node with respect to members of the group.),
wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors (See, e.g., DOURNOV, par [0022]: “…honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated, where nodes are deemed independent with respect to each other based on the update domains assigned thereto. …”  EN: DOURNOV teaches: honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and Gasca combination for providing software updates to a vehicle control unit based on a region associated with the vehicle by incorporating the teachings of DOURNOV that teaches “wherein each respective processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units, wherein each respective processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”  The modification would have been obvious because: Due partly to the large number of the nodes that may be included within such large-scale systems, deployment of software (both operating systems (OSs) and applications) to the various nodes and maintenance of the software (e.g., performing updates) on each node can be a time-consuming and costly process. (See, e.g., DOURNOV, par [0001]).  CAUSHI, Gasca and DOURNOV are analogous arts directed generally to providing software updates.   




Regarding claim 18, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 17 (please see claim 17 rejection), wherein: 
each respective storage device is configured to store a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: value stored in P/D window attribute 217 [store a threshold length of time].); and 

each respective processor is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: computing platform 104 may include one or more processors 106 configured to [each respective processor is configured to] perform instructions.):

indicate to the vehicle computing device that the respective control unit needs to be updated to the current country (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  EN: CAUSHI teaches: in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [indicate to the vehicle computing device that the respective control unit needs to be updated to the current country].) in response to the continuous length of time being greater than or equal to the threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the continuous length of time being greater than or equal to the threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested).


Regarding claim 19, CAUSHI, Gasca and DOURNOV teaches: 
(Original) The apparatus of claim 18 (please see claim 18 rejection), 
wherein the vehicle computing device is configured to indicate to a user that each respective control unit needs to be updated to the current country (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  And, CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102.”  EN: CAUSHI teaches: Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery [indicate to a user that each respective control unit needs to be updated to the current country]).

Regarding claim 20, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 18 (please see claim 18 rejection),
wherein the vehicle computing device is configured to:

indicate to a remote computing device that each respective control unit needs to be updated to the current country (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  And, CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102.”  EN: CAUSHI teaches: Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [indicate to a user that each respective control unit needs to be updated to the current country]);

receive an update from the remote computing device  to update each respective control unit to the current country (See, e.g., CAUSHI, Fig. 4; par [0052]: EN: CAUSHI teaches: computing platform 104 may accordingly download the software updates 220.); and

send the update to each respective control unit (See, e.g., CAUSHI, Fig. 4; par [0052]: “The computing platform 104 may accordingly download the software updates 220 as shown at time index (G). …”  EN: CAUSHI teaches: computing platform 104 may accordingly download the software updates 220.).


Regarding claim 21, CAUSHI, Gasca and DOURNOV teaches: 
(Original) The apparatus of claim 20 (please see claim 20 rejection),
wherein each respective processor of each respective control unit is configured to (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: computing platform 104 may include one or more processors 106 configured to [each respective processor of each respective control unit is configured to] perform instructions.) determine whether the respective control unit needs to be updated in response to receiving the update from the vehicle computing device (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  And, CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which EN: CAUSHI teaches: Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [determine whether the respective control unit needs to be updated]).



Regarding claim 22, CAUSHI teaches: 
(Currently Amended) A method (See, e.g., CAUSHI, par [0001]:  “…systems and methods for providing over-the-air (OTA) software updates to a vehicle based on a region associated with the vehicle.”  EN: CAUSHI teaches: methods for providing over-the-air software updates to a vehicle based on a region associated with the vehicle.), comprising:

receiving a message, at a vehicle, comprising a current country identifier indicating a country in which the vehicle is located (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”  Also see, e.g., CAUSHI, Fig. 5, par [0056]: “At operation 502, the computing platform 104 retrieves a current location of the vehicle 102.  In one example, the computing platform 104 may retrieve the current location of the vehicle 102 from the GPS controller 146…”  And, CAUSHI, Fig. 2, par [0035]:  “A region receiver 222 of the IVSU 202 may be configured to receive a message from the vehicle 102 identifying the vehicle 102 (e.g., by VIN) and indicating the current region identifier 230 of the vehicle 102.…” EN: CAUSHI teaches: the computing platform 104 of the vehicle 102 retrieves [receiving a message at a vehicle] a current location of the vehicle 102 from the GPS controller 146 [a current country identifier indicating a country in which the vehicle is located]. Thus, one of ordinary skill in the art would readily comprehend that the vehicle would receive the current region identifier of the vehicle in a message.) …;

comparing, using a processor of a control unit from a plurality of control units, used to control various subsystems of the vehicle, the current country identifier to a country identifier stored on the control unit (See, e.g., CAUSHI, Fig. 5; par [0057]: “At operation 506, the computing platform 104 determines whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210.  …”  EN: CAUSHI teaches: determining whether the current region identifier 230 corresponding to the region 210 where the vehicle 102 is currently located is different from the stored region identifier 228 corresponding to the previously-determined region 210 [comparing, using a processor of a control unit from a plurality of control units, used to control various subsystems of the vehicle, the current country identifier to a country identifier stored on the control unit]) wherein each of a plurality of processors of the plurality of control units are coupled to each other and a vehicle computing device via a bus (See, e.g., CAUSHI, Fig. 1: Processor 106, HMI controls 136, Video Controller 140, GPS Controller 146, Vehicle controllers 148; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”  Also see, e.g., CAUSHI, par [0020]: “The computing platform 104 may be further configured to communicate with other components of the vehicle 102 via one or more in-vehicle networks 142.  The in-vehicle networks 142 may include one or more of a vehicle controller area network (CAN), an Ethernet network, or a media oriented system transfer (MOST), as some examples.  The in-vehicle networks 142 may allow the computing platform 104 to communicate with other vehicle 102 systems, such as an vehicle modem 144 (which may not be present in some configurations), a global positioning system (GPS) controller 146 configured to provide EN: CAUSHI discloses: A computing platform 104 includes one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, the computing platform 104 being further configured to communicate with other components of the vehicle 102 via one or more in-vehicle networks 142);

… in response to the current country identifier matching the country identifier stored on the control unit (See, e.g., CAUSHI, Fig. 5; par [0057]: “…The control passes to operation 502 where the computing platform 104 retrieves a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102.”  EN: CAUSHI teaches: retrieving a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102 [in response to the current country identifier matching the country identifier stored on the control unit]);

determining a continuous length of time that the control unit has been located in the country (See, e.g., CAUSHI, Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: sending the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [determining a continuous length of time that the control unit has been located in the country])…; and

determining whether respective ones of the plurality of control units of the vehicle need to be configured for the country (See, e.g., CAUSHI, Fig. 2; par [0037]: “…the instruction creator 224 may be configured to compare the current software versions of controllers indicated in the interrogator log 212 received from the vehicle 102 with the latest version of the software compatible with the computing platform 104. …”  And, CAUSHI, par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“    EN: CAUSHI teaches: instruction creator 224 configured to compare the current software versions of controllers with the latest version of the software compatible with the computing platform 104 to determine the region-specific update files related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency [determine whether respective ones of a plurality of control units of the vehicle need to be configured for the country]) based on the determined continuous length of time (See, e.g., CAUSHI, Figs. 2, 5; par [0058]: “…in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: predefined period of time [determined continuous length of time]), 

wherein a portion of the respective control units are deemed to need to be updated (See, e.g., CAUSHI, Fig. 2; par [0037]: “…The instruction creator 224 may be further configured to identify, for any components that should be updated, any additional dependencies that those updated versions may require.…”  EN: CAUSHI teaches: any components that should be updated [a portion of the respective control units are deemed to need to be updated]), and

CAUSHI does not appear to explicitly disclose:
a current date;
comparing, using the processor, the current date to a date stored on the control unit …;
… in response to the current date not matching the date stored on the control unit; and  

However, Gasca (US 2006/0036735 A1), in an analogous art of providing software updates, teaches:

a current date (See, e.g., Gasca,  par [0059]: “…Control then proceeds to a "Compare P/D Times To Window" block 309 during which process 300 compares the current date and time to the date and times listed in provisionRequests attribute 213 (FIG. 4). …”  EN: Gasca teaches: current date and time.);

comparing, using the processor, the current date to a date stored on the control unit  (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Compare P/D Times To Window" block 309 during which process 300 compares the current date and time to the date and times listed in provisionRequests attribute 213 (FIG. 4). Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.…”  And, Gasca, par [0043]: “ProvisionRequests attribute 213 is a variable of type Vector that stores information corresponding to the dates and times that the corresponding resource was EN: Gasca teaches: compares the current date and time to the date and times listed in provisionRequests attribute 213.);

in response to the current date not matching the date stored on the control unit (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the current date not matching the date stored on the control unit] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested);  

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Gasca to include the features “a current date; comparing, using the processor, the current date to a date stored on the control unit;  in response to the current date not matching the date stored on the control unit;”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI and Gasca are analogous arts directed generally to providing software updates.   



CAUSHI and Gasca combination does not appear to explicitly teach:
wherein each respective processor from the plurality of processors including the processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units, and
wherein each respective processor from the plurality of processors including the processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.
However, DOURNOV (US 2011/0321031 A1), in an analogous art of providing software updates, teaches:
wherein each respective processor from the plurality of processors including the processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units (See, e.g., DOURNOV, Fig. 8; pars [0071]-[0072]: “Turning to FIG. 8, a flow diagram is illustrated that shows an overall method 800 for updating one or more nodes of a data center in compliance with service models of service applications running within the data center, in accordance with an embodiment of the present invention.  The method 800 includes providing a group of independent nodes that are preselected for receiving an update, as depicted at block 801. …the fabric controller may determine whether subject node qualifies as an independent node with respect to members of the group, as depicted at block 806.  This step of determining the subject node's independence may be carried out by performing one or more of the following comparison process: …”  EN: DOURNOV teaches: updating one or more nodes of a data center in compliance with service models of service applications running within the data center, where the fabric controller determines whether subject node qualifies as an independent node with respect to members of the group.), and

wherein each respective processor from the plurality of processors including the processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors (See, e.g., DOURNOV, par [0022]: “…honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated, where nodes are deemed independent with respect to each other based on the update domains assigned thereto. …”  EN: DOURNOV teaches: honoring the service-model guarantees involves allowing only independent nodes to be concurrently updated.).

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and Gasca combination for providing software updates to a vehicle control unit based on a region associated with the vehicle by incorporating the teachings of DOURNOV that teaches “wherein each respective processor from the plurality of processors including the processor determines whether to update a corresponding control unit from the plurality of control units independently from other processors of the plurality of control units, and wherein each respective processor from the plurality of processors including the processor determines whether to update the corresponding control unit from the plurality of control units concurrently with the other processors of the plurality of processors.”  The modification would have been obvious because: Due partly to the large number of the nodes that may be included within such large-scale systems, deployment of software (both operating systems (OSs) and applications) to the various nodes and maintenance of the software (e.g., performing updates) on each node can be a time-consuming and costly process. (See, e.g., DOURNOV, par [0001]).  CAUSHI, Gasca and DOURNOV are analogous arts directed generally to providing software updates.   


Regarding claim 23, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The method of claim 22 (please see claim 22 rejection), 
further comprising indicating that the control unit needs to be configured for the country (See, e.g., CAUSHI, Fig. 2; par [0040]: “…the region-specific update files may include specifications related to one or more aspects of operating, owning, and/or storing the vehicle 102, such as, but not limited to, emissions, lighting, climate control, and fuel-efficiency.  As one example, in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, while in other regions 210 the software may offer user configuration of lighting intensity. …“  EN: CAUSHI teaches: in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [indicating that the control unit needs to be configured for the country].) in response to the continuous length of time being greater than or equal to a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the continuous length of time being greater than or equal to a threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested).  


Regarding claim 24, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The method of claim 22 (please see claim 22 rejection), 
further comprising storing the current country identifier in response to the current country identifier not matching the country identifier stored on the control unit (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 is overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located [storing the current country identifier in response to the current country identifier not matching the country identifier stored on the control unit].). 


Regarding claim 25, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The method of claim 22 (please see claim 22 rejection), further comprising:

incrementing a count in response to the current date not matching the date stored on the control unit (See, e.g., Gasca, par [0044]: “… a variable of type Interval that stores a calculated interval of time.…”  EN: Gasca teaches: a variable of type Interval that stores a calculated interval of time.), wherein the incremented count is the continuous length of time that the control unit has been located in the country (See, e.g., CAUSHI, Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: sending the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [continuous length of time that the control unit has been located in the country]);
comparing the incremented count to a threshold value (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [comparing the incremented count to a threshold value] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested); and
determining whether the control unit needs to be configured for the country based on the comparison (See, e.g., CAUSHI, Fig. 2; par [0040]: “…in certain regions 210 in-dash lighting intensity may be required to be set at a maximum, …“  CAUSHI, par [0047]: “At time index (C), the IVSU 202 determines the region 210 associated with the vehicle 102 based on the current region identifier 230 maintained in the data store in association with an identifier of the vehicle 102.  Using the current region identifier 230 and the RSDN data 226, the region receiver 222 of the IVSU 202 may determine which regional software delivery network 204 is intended to serve the software updates 220 for the vehicle 102.”  And, CAUSHI, Fig. 5; par [0058]: “…in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: in certain regions 210 in-dash lighting intensity may be required to be set at a maximum [determining whether the control unit needs to be configured for the country] in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [based on the comparison].). 

Regarding claim 26, CAUSHI, Gasca and DOURNOV teaches: 
(Previously Presented) The method of claim 22 (please see claim 22 rejection), further comprising configuring the control unit for the country (See, e.g., CAUSHI, par [0029]: “…once the vehicle 102 changes regions 210 the stored region identifier 228 EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.) in response to the continuous length of time being greater than or equal to a threshold length of time (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to the continuous length of time being greater than or equal to a threshold length of time] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested). 


9. 	Claims 12 and 16 are rejected under AIA  35 U.S.C. 103 as being obvious by CAUSHI (US 2018/0024826 A1) and DOURNOV (US 2011/0321031 A1), further in view of Ricci (US 2014/0309864 A1; Pub. Date:  Oct. 16, 2014; Filed: Apr. 15, 2014; hereinafter Ricci).
Regarding claim 12, CAUSHI and DOURNOV teaches:  
(Previously Presented) The apparatus of claim 1 (please see claim 1 rejection), 

While CAUSHI (e.g., Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”) teaches: the current region identifier 230 being consistently different from the stored  228 for a predefined period of time [determine the length of time that the respective control unit is in the region]),

CAUSHI and DOURNOV combination does not appear to explicitly teach:
by counting a number of days the respective control unit is in the region.  
However, Ricci (US 2014/0309864 A1), in an analogous art of providing software updates, teaches:
by counting a number of days the respective control unit is in the region (See, e.g., Ricci, Fig. 2; (par [0483]: “The vehicle control system 204 may then wait a period of time, in step 1836.  The period of time may be any amount of time from seconds to minutes to days.…”  EN: Ricci teaches: The vehicle control system may wait a period of time that may be days [counting a number of days the respective control unit is in the region]).  

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Ricci to include “counting a number of days the respective control unit is in the region”  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, and Ricci are analogous arts directed generally to providing software updates.  



Regarding claim 16, CAUSHI and DOURNOV teaches: 
(Previously Presented) The apparatus of claim 13 (please see claim 13 rejection), wherein the respective processor (See, e.g., CAUSHI, Fig. 1: processor 106; par [0015]: “A computing platform 104 may include one or more processors 106 connected with both a memory 108 and a computer-readable storage medium 112 and configured to perform instructions, commands, and other routines in support of the processes described herein.”   EN: CAUSHI discloses: one or more processors 106 configured to perform instructions.) is configured to:

determine that the respective control unit is relocated to the country in response to the [number of days] the vehicle is in the country being greater than or equal to a threshold value (See, e.g., CAUSHI, Fig. 5; par [0058]: “…the computing platform 104 may send the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time …”  EN: CAUSHI teaches: sending the current region identifier 230 in response to the current region identifier 230 being consistently different from the stored region identifier 228 for a predefined period of time [determine that the respective control unit  is relocated to the country in response to the period of time the vehicle is in the country being greater than or equal to a threshold value]).

CAUSHI and DOURNOV combination does not appear to explicitly disclose:
determine a number of days the respective control unit is in the country; and

However, Ricci (US 2014/0309864 A1), in an analogous art of providing software updates, teaches:
determine a number of days the respective control unit is in the country  (See, e.g., Ricci, Fig. 2; (par [0483]: “The vehicle control system 204 may then wait a period of time, in step 1836.  The period of time may be any amount of time from seconds to minutes to days.…”  EN: Ricci teaches: The vehicle control system may  [determine a number of days the respective control unit is in the country]); and  

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI and DOURNOV combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Ricci to include “determine a number of days the respective control unit is in the country”.  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, and Ricci are analogous arts directed generally to providing software updates.   

10. 	Claim 8 is rejected under AIA  35 U.S.C. 103 as being obvious by CAUSHI (US 2018/0024826 A1), DOURNOV (US 2011/0321031 A1), and Gasca (US 2006/0036735 A1), further in view of Wheatley (US 9,602,606 B2; Date of Patent: Mar. 21, 2017; Date Filed: Nov. 30, 2012, hereinafter Wheatley).
Regarding claim 8, CAUSHI, DOURNOV, and Gasca teaches: 
(Previously Presented) The apparatus of claim 6 (please see claim 6 rejection), wherein:
the storage device is configured to store a date (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: difference between the current date and time and [the storage device is configured to store a date]) and a region identifier corresponding to the region (See, e.g., CAUSHI, Fig. 1: vehicle 102, computing platform 104; par [0029]:  “…The region 210 may thus be a geographic region associated with the vehicle 102 and may, but need not, correspond to political boundaries, international, national, or local borders designating sovereign territories, provinces, principalities, or other settlement types.  As described below, once the vehicle 102 changes regions 210 the stored region identifier 228 may be overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located.”   EN: CAUSHI teaches: once the vehicle 102 changes regions 210 the stored region identifier 228 is overwritten to match a region identifier of the region 210 where the vehicle 102 is currently located [a region identifier corresponding to the region].), and 

… in response to receiving a message having a different date than the stored date (See, e.g., Gasca, par [0059]: “…Control then proceeds to a "Timing OK?" block 311 during which the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared to the value stored in P/D window attribute 217.  If the difference is greater than the value of P/D window attribute 217, then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested. …”  EN: Gasca teaches: the difference between the current date and time and the values stored in provisionRequests attribute 213 are compared. If the difference is greater than the value of P/D window attribute 217 [in response to receiving a message having a different date than the stored date] then control proceeds to an "Execute Request" block 313 during which the requested resource is provisioned as requested) and having a same region identifier as the stored region identifier (See, e.g., CAUSHI, Fig. 5; par [0057]: “…The control passes to operation 502 where the computing platform 104 retrieves a location of the vehicle 102 in response to determining, at operation 506, that the current region identifier 230 corresponding to the region 210 is the same as the stored region identifier 228 associated with the vehicle 102.”  EN: CAUSHI teaches: retrieving a location of the vehicle 102 in response to determining, at operation 506, that the current [in response having a same region identifier as the stored region identifier]).

CAUSHI, DOURNOV, and Gasca combination does not appear to explicitly teach:
each respective processor is configured to increment the stored count … .

However, Wheatley (US 9,602,606 B2), in an analogous art of providing software updates, teaches:

each respective processor is configured to (See, e.g., Wheatley, Fig. 3, c 10 ll 52-54: “…control circuitry 304 may be configured to…” EN: Wheatley teaches: control circuitry 304 configured to [each respective processor is configured to]) increment the stored count (See, e.g., Wheatley, Fig. 10, c 34 ll 28-30: “At step 1060, the value of the counter may be incremented by one …”  EN: Wheatley teaches: the value of the counter may be incremented by one [increment the stored count].) … .

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially modify the invention of CAUSHI, DOURNOV, and Gasca combination for providing over-the-air software updates to a vehicle based on a region associated with the vehicle by incorporating the teachings of Wheatley to include the feature “each respective processor is configured to increment the stored count” in response to receiving a message having a different date than the stored date as taught by Gasca and having a same region identifier as the stored region identifier as taught by CAUSHI.  The modification would have been obvious because the person having ordinary skill in the art would be motivated to utilize a calculated interval of time employed in the calculation of whether or not a particular provisioning or deprovisioning event should be executed (See, e.g., Gasca, par [0044]).  CAUSHI, DOURNOV, Gasca and Wheatley are analogous arts directed generally to providing software updates.   
Response to Arguments
11.	The Applicant Arguments/Remarks filed on 03/15/2021 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.
	Examiner also maintains the 101 rejection of clams 1-2, 5-7 and 12, as Applicant’s amendments filed on 03/15/2021 fail to overcome the 101 rejections. Although Applicant has amended independent claim 1 to recite “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus”. however, such recitations are generic computer components recited at a high-level of generality. The recited “a plurality of processors of a plurality of control units used to control various subsystems of a vehicle, coupled to the hardware component wherein each of the plurality of processors are coupled to each other and a vehicle computing device via a bus” is not indicative of an integration of the abstract idea into a practical application because the claims merely use a computer as a tool to perform the abstract idea. 
	Furthermore, Applicant’s argument  (Please see pages 11-12 of Applicant Arguments/Remarks filed on 03/15/2021) that “The hardware structure is not generic because the hardware structure is for a vehicle and because a relationship between the processors and the control units is described” is not persuasive because: 1) the relationship between the processors and the control units is recited at a high-level of generality, and 2) simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)).

	
Conclusion
12.	Claims 1-26 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191